                        Case 6:05-cr-60053-MC             Document 320            Filed 06/20/19          Page 1 of 6

A0245D             Judgment in a Criminal Case for Revocation - DISTRICT OF OREGON CUSTOMIZED (Rev. 9/2017)
                   Sheet I


                                           UNITED STATES DISTRICT COURT
                                                DISTRICT OF OREGON


 UNITED STATES OF AMERICA                                                 JUDGMENT IN A CRIMINAL CASE
                                                                           (For Revocation of Probation or Supervised Release)
           Plaintiff,
 v.                                                                       Case No.: 6:05-CR-60053-MC-1
 JACOB ALBERT LASKEY                                                      USM Number: 68777-065

           Defendant.                                                    _Michelle A. Ryan,
                                                                          Defendant's Attorney
                                                                          Gavin W. Bruce,
                                                                          As-sistant U.S. Attorney
THE DEFENDANT:
IZladmitted guilt to violation of conditions Special Condition No's. 7 and 8 and the Court took judicial notice of the violation of
Standard Condition No. 2, of the term of supervision.
□ was   found in violation ofcondition(s) _ _ _ _ _ _ _ _ _ _ _ after denial of guilt.
The defendant is adjudicated guilty of the following offense(s):
 Violation Number               Nature of Violation                                                           Date Violation Concluded

 Standard Condition No. 2       The Defendant shall not commit another federal, state or local crime          January 20, 2018
                                and shall not illegally possess a controlled substance.

 Special Condition No. 7        The defendant shall have no contact with individuals, groups or               February of2016
                                organizations that promote white supremacist ideology.

 Special Condition No. 8        The defendant shall not possess any materials or items that promote           August 23, 2017
                                white supremacist ideology.


The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.
□ The defendant has not violated condition(s) - - - - - - - - - - ~ and is discharged as to such violation(s) condition.



IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change ofname,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant shall notify the court and United States Attorney of any material change in the defendant's
economic circumstances.
                                                                          June 18, 2019
                                                                          Date of Imposition of Sentence
                                                                              ~ - - \..,__- L
                                                                          Signature of Judicial Officer
                                                                          Michael J. McShane, U.S. District Judge
                                                                          Name and Title of Judicial Officer
                                                                          June L(?, 2019
                                                                          Date
                      Case 6:05-cr-60053-MC                Document 320           Filed 06/20/19       Page 2 of 6

AO 245D         Judgment in a Criminal Case for Revocation· DISTRICT OF OREGON CUSTOMIZED (Rev. 9/2017)
                Sheet 2 - Imprisonment
DEFENDANT: JACOB ALBERT LASKEY                                                                                      Judgment-Page 2 of6
CASE NUMBER: 6:05-CR-60053-MC-l


                                                          IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a term of six (6) months
consecutive the sentence imposed in Lane County Circuit Court Case #18CR05185.

□ The   court makes the following recommendations to the Bureau of Prisons:




IZl The defendant is remanded to the custody of the United States Marshal.
□   The defendant shall surrender to the custody of the United States Marshal for this district:
          □   ITT        on _ _ _ _ __
          □   as notified by the United States Marshal.
□   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          □   before ___ on _ _ _ _ __
          □   as notified by the United States Marshal.
          □   as notified by the Probation or Pretrial Services Office.

The Bureau of Prisons will determine the amount of prior custody that may be credited towards the service of sentence as authorized
by Title 18 USC §3585(b) and the policies of the Bureau of Prisons.


                                                                RETURN
I have executed this judgment as follows:




Defendant delivered on _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ __ , with a certified copy of this judgment.


                                                                                   UNITED STATES MARSHAL

                                                                            By:
                                                                                   DEPUTY UNITED STATES MARSHAL
                     Case 6:05-cr-60053-MC              Document 320            Filed 06/20/19        Page 3 of 6

AO 245D         Judgment in a Criminal Case for Revocation - DISTRICT OF OREGON CUSTOMIZED (Rev. 9/2017)
                Sheet 3 - Supervised Release
DEFENDANT: JACOB ALBERT LASKEY                                                                                    Judgment-Page 3 of6
CASE NUMBER: 6:05-CR-60053-MC-l

                                                   SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of thirty (30) months.

                                               MANDATORY CONDITIONS
  1.      You must not commit another federal, state or local crime.
  2.      You must not unlawfully possess a controlled substance.
  3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
          release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                □ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
               substance abuse. (check ifapplicable)
  4.      □ You niust make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check ifapplicable)
  5.      ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
  6.      □ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
          seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you
          reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
  7.      D You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
                     Case 6:05-cr-60053-MC                Document 320           Filed 06/20/19         Page 4 of 6

AO 245D         Judgment in a Criminal Case for Revocation - DISTRICT OF OREGON CUSTOMIZED (Rev. 9/2017)
                Sheet 3A - Supervised Release
DEFENDANT: JACOB ALBERT LASKEY                                                                                        Judgment-Page 4 of6
CASE NUMBER: 6:05-CR-60053-MC-I

                                    STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

   1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
          your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
          different time frame.
  2.      After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
          and when you must report to the probation officer, and you must report to the probation officer as instructed.
  3.      You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
          from the court or the probation officer.
  4.      You must answer truthfully the questions asked by your probation officer.
  5.      You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
          living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
          change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the
          probation officer within 72 hours of becoming aware of a change or expected change.
  6.      You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
          officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
  7.      You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses
          you from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
          officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
          or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
          probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
          officer within 72 hours of becoming aware of a change or expected change.
  8.      You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
          been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
          permission of the probation officer.
  9.      If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 10.      You must not own, possess, or have access to a firearm; ammunition, destructive device, or dangerous weapon (i.e., anything
          that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
          nunchakus or tasers).
 11.      You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
          without first getting the permission of the court.
 12.      If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
          may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
          contact the person and confirm that you have notified the person about the risk.
 13.      You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                 Date _ _ _ _ _ _ _ _ __
                    Case 6:05-cr-60053-MC               Document 320            Filed 06/20/19         Page 5 of 6

AO 245D         Judgment in a Criminal Case for Revocation - DISTRICT OF OREGON CUSTOMIZED (Rev. 9/2017)
                Sheet 3D - Supervised Release
DEFENDANT: JACOB ALBERT LASKEY                                                                                      Judgment-Page 5 of6
CASE NUMBER: 6:05-CR-60053-MC-l

                                     SPECIAL CONDITIONS OF SUPERVISION
    1.    You must not possess or consume alcohol or enter any establishment where alcohol is the primary item for sale.

    2.    You must participate in a mental health treatment program and follow the rules and regulations of that program. The
          probation officer, in consultation with the treatment provider, will supervise your participation in the program (provider,
          location, modality, duration, intensity, etc.).

   3.     You must take all mental health medications that are prescribed by your treating physician.

    4.    You must not work in any type of employment without the prior approval of the probation officer.

    5.    You must not communicate, or otherwise interact, with individuals, groups or organizations that promote white
          supremacist ideology, either directly or through someone else, without first obtaining the permission of the probation
          officer.

   6.     You must not possess or create any materials or items that promotes the white supremacist ideology. You must remove all
          previously published materials and/or books from the web and make them unavailable for sale.

   7.     You must participate in a cognitive-behavioral treatment program and follow the rules and regulations of that program.
          The probation officer will supervise your participation in the program (provider, location, modality, duration, intensity,
          etc.). Such programs may include group sessions led by a counselor or participation in a program administered by the
          probation office.

   8.     You must submit your person, property, house, residence, vehicle, papers, or office to a search conducted by a United
          States probation officer. Failure to submit to a search may be grounds for revocation ofrelease. You must warn any other
          occupants that the premises may be subject to searches pursuant to this condition. The probation officer may conduct a
          search under this condition only when reasonable suspicion exists that you have violated a condition of supervision and
          that the areas to be searched contain evidence of this violation. Any search must be conducted at a reasonable time and in a
          reasonable manner.

   9.     You must not access the Internet except for reasons approved in advance by the probation officer.

  10.     You must submit your computers (as defined in 18 U.S.C. § 1030(e)(l)) or other electronic communications or data
          storage devices or media, to a search. You must warn any other people who use these computers or devices capable of
          accessing the Internet that the devices may be subject to searches pursuant to this condition. A probation officer may
          conduct a search pursuant to this condition only when reasonable suspicion exists that there is a violation of a condition of
          supervision and that the computer or device contains evidence of this violation. Any search will be conducted at a
          reasonable time and in a reasonable manner.

  U.      You must allow the probation officer to install computer monitoring software on any computer (as defined in 18 U.S.C. §
          1030(e)(l)) you use.

  12.     To ensure compliance with the computer monitoring condition, you must allow the probation officer to conduct initial and
          periodic unannounced searches of any computers (as defined in 18 U.S.C. § 1030(e)(l)) subject to computer monitoring.
          These searches shall be conducted for the purposes of determining whether the computer contains any prohibited data prior
          to installation of the monitoring software; to determine whether the monitoring software is functioning effectively after its
          installation; and to determine whether there have been attempts to circumvent the monitoring software after its installation.
          You must warn any other people who use these computers that the computers may be subject to searches pursuant to this
          condition.

  13.     You must participate in a substance abuse treatment or alcohol abuse treatment program, which may include inpatient
          treatment, and follow the rules and regulations of that program. The probation officer will supervise your participation in
          the program (provider, location, modality, duration, intensity, etc.). The program may include urinalysis testing to
          determine if you have used drugs or alcohol. You must not attempt to obstruct or tamper with the testing methods.
                    Case 6:05-cr-60053-MC               Document 320            Filed 06/20/19         Page 6 of 6

AO 245D         Judgment in a Criminal Case for Revocation - DISTRICT OF OREGON CUSTOMIZED (Rev. 9/2017)
                Sheet 3D - Supervised Release
DEFENDANT: JACOB ALBERT LASKEY                                                                                   Judgment-Page 6 of6
CASE NUMBER: 6:05-CR-60053-MC-l

  14.     You must submit to substance abuse testing to determine if you have used a prohibited substance. Such testing may
          include up to twelve (12) urinalysis tests per month. You must not attempt to obstruct or tamper with the testing methods.
